Title: From George Washington to Robert Morris, 2 March 1777
From: Washington, George
To: Morris, Robert



Dr Sir,
Morristown March 2d 1777.

Your favour of the 27th Ulto came to my hands last night—the freedom with which you have communicated your Sentiments on several matters therein contained is highly pleasing to me, for be assured Sir, that nothing would add more to my satisfaction than an unreserved Corrispondance with a Gentleman, of whose abilities and attachment to the Cause we are contending to support, I entertain so high an opinion of as I do of yours. Letters however, being liable to various accidents makes a communication of thoughts that way rather unsafe, but as this will be conveyed by a Gentleman on whom I can depend, I shall not scruple to disclose my Mind—and Situation—more freely than I otherwise should do.
The reasons my good Sir which you assign for thinking Genl Howe cannot move forward with his Army are good, but not conclusive—It is a descriptive Evidence of the difficulties he has to contend with, but no proof that they cannot be surmounted—It is a view of one side of

the Picture, against which let me enumerate the advantages of the other, and see which preponderates.
Genl Howe cannot, by the best Intelligence I have been able to get, have less than 10,000 Men in the Jerseys and on board of the Transports at Amboy—Ours does not exceed 4,000—His are well Officerd, well disciplined, and well appointed—Ours raw Militia, badly Officered, and ungovernable—His numbers cannot, in any short time be augmented—Ours must, very considerably (and by such Troops as we can have some reliance on,) or the game is at an end—His situation with respect to Horses & forage is bad, very bad I grant—but will it be better? No—on the contrary, it is growing daily worse, and therefore an Inducement, if no other, to shift Quarters—Genl Howes Informants are too numerous, & well acquainted with all these Circumstances to suffer him to remain ignorant of them; with what propriety then can he miss so favourable an oppertunity of striking a capitol stroke against a City from whence we derive so many advantages, the success of which wou’d give so much eclat to his Arms, and strike such a damp upon ours. Nor is his difficulty of removing so great as is immagined—All the heavy Baggage of the Army—their Salt Provisions—Flour—Stores—&ca—might go round by Water, whilst by their superiority of numbers, they might Sweep the Country round about of Horses, left by us.
In addition to all this, Genl Howes coming over to Brunswick himself—his bringing Troops which cannot be Quartered, & keeping them on Ship board at Amboy, with many other corroborating Circumstances did induce me firmly to believe that he would move—and towards Philadelphia—and I candidly own, that I expected it would have taken place before the expiration of my Proclamation—the longer it is delayed however the better for us, and happy shall I be, if I am disappointed.
My opinions upon these several matters are only known to those who have a right to be informed—As much as possible I have endeavour’d to conceal them from every one else—And, that no hasty remove of the Public Stores at Philadelphia shd take place (thereby communicating an alarm) it was, that I early recommended this measure, and have since urged it, well knowing that if it shd be hastily set about when the Enemy were advancing, unfavourable Impressions would be given, & bad consequences follow. To deceive Congress, or you through whose hands my Letters to them went, with false colourings, & unwarrantable assurances, would, in my Judgment be criminal, and make me responsable for Consequences—I have endeavourd in my Accts therefore to paint things as they really appeard to me, without adding to, or diminishing ought from the Picture.

I wish with all my heart that Congress had gratified Genl Lee in his request—If not too late I wish they would do it still—I can see no possible evil that can result from it—some good I think might—The request was his, not the Commissioners, where then was the danger of hearing what he had to say; especially as he declard that it nearly concernd himself.
The resolve to put into close confinement Lt Colo. Campbell and the Hessian Field Officers in order to retaliate Genl Lees punishment upon them, is, in my opinion, injudicious in every point of view; and must, I conceive, have been entered into without due attention to Circumstances, & Consequences. Does Congress know how much the Balle of Prisoners is against us? that the Enemy have near, if not quite, 300 Officers of ours in their possession & we scarce Fifty of theirs? That Generals Thompson and Waterbury are subject to a recall? Do they immagine that these Officers will not share the fate of Campbell &ca? or, possibly by receiving very different Treatment, mixed with artful Insinuations, have their resentments roused to Acts highly Injurious to our cause, & that It is much easier to raise than allay Resentments, I believe no one will deny. To this may be added, that evry Artifice is now practising to instill into the Hessians (in Howes Army) an Idea of our Cruelty to their Brethren with us, that we are actually selling of them as slaves. will not the close confinemt therefore of their principal Officers be adduced as strong Evidence of this—the confinement will be proved to them—the cause will be concealed. In a word, Congress should be cautious in adopting measures that cannot be carried into Execution without drawing after them a train of consequences that may be destructive in their effects.
To Sum up the whole; common prudence dictates the necessity of duly attending to the Circumstances of both Armies before the Style of a Conqueror is assumed by either—And sorry I am to add, that this does not appear to be the case with us—nor is it in my power to make C—ss fully sensible of the real Situation of our Affairs, and that it is with difficulty (if I may use the expression) that I can by every means in my power keep the life and Soul of this Army together—In short when they are at a distance they think it is but to say—Presto begone—and every thing is done—or in other words to resolve, without considering, or seeming to have any conception, of the difficulties & perplexities attending those who are to carry those Resolves into effect—Indeed Sir, your observations on our want of many principal Characters in that respectable Senate, are but too well founded in truth. however our Cause is just, & I hope Providence will aid us in the Support of it.
If the Resolves of Congress respecting Genl Lee strikes you in the same light it has done me I could wish you would signify as much to

them, as I really think they are fraught with much Evil—We know that the Meeting of a Comee of Congress and Lord Howe stopped the Mouths of many disaffected People—I believe the same would happen in the present Instance, for there will be enough to say, if the application is known, & not complied with, that the Congress were determin’d to listen to nothing. but the other matter relative to the Confinement of the Officers is what I am particularly concernd about, as I think it will Involve much more than Congress has an Idea of. & will bring on repentance when it is too late if carried into execution.
I have wrote you a much longer Letter than I expected when I Sat down to it; and yet if time woud permit I could enlarge greatly on the Subject of it—At present I shall beg pardon for taking up so much of your time and only assure you that I am most sincerely Dr Sir Yr Most Obedt Servt

Go: Washington

